United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
U.S. POSTAL SERVICE, RICON ANNEX POST
OFFICE, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-735
Issued: September 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 14, 2008 appellant filed a timely appeal of the November 20, 2007 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative affirming the
denial of his claim for an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has more than a 10 percent binaural hearing loss.
FACTUAL HISTORY
On August 14, 1987 appellant, then a 36-year-old mail carrier, filed an occupational
disease claim (Form CA-2). In 1975, he first became aware of his hearing loss, with ringing in
his ears while working as a letter sorting machine (LSM) operator from January 1969 through
August 1983.1 The record reveals that the employing establishment tested appellant’s hearing
1

The record reveals that appellant was employed as a mail carrier after August 1983 until he retired on
March 9, 2004.

this time. Appellant further alleged that in 1983 he first realized that his conditions were caused
by his federal employment. By letter dated June 15, 1988, the Office accepted the claim for
binaural high frequency neurosensory hearing loss.
On September 28, 1988 appellant filed a claim (Form CA-7) for a schedule award. By
decision dated June 27, 1989, the Office granted him a schedule award for 10 percent binaural
hearing loss.
In a March 18, 2003 letter, the employing establishment stated that appellant’s prior
hearing loss claim was no longer active and that he wished to have it reopened. On March 16,
2004 the employing establishment stated that, effective March 9, 2004, appellant retired on
disability through the Office of Personnel Management (OPM).
By letter dated December 20, 2004, the Office requested that appellant complete a CA-7
form for an increased schedule award and set forth the medical evidence needed to establish his
claim.2
On January 28, 2005 appellant filed a CA-7 form. In a January 28, 2005 letter,
Dr. Wayne H. Fenton, Jr., an attending Board-certified otolaryngologist, recommended an
evaluation by a physician who was familiar with the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001) to determine the extent
of his permanent impairment.
By letter dated March 20, 2006, the Office referred appellant, together with a statement
of accepted facts, the case record and a list of questions to be addressed, to Dr. Nancy H.
Appelblatt, a Board-certified otolaryngologist, for a second opinion medical examination.
In an April 26, 2006 medical report, Dr. Appelblatt stated that appellant had a noiseinduced hearing loss. She further stated that he had severe high frequency sensorineural hearing
loss bilaterally with marked noise-induced damage. Dr. Appelblatt related that this was
consistent with appellant’s complaints of bilateral tinnitus. She indicated that even with aids he
read lips, probably due to poor discrimination. Dr. Appelblatt stated that, with aids, appellant
reached the 15 decibel (dB) sound field with only 52 percent discrimination. She opined that his
hearing loss was attributable to his occupational noise exposure. Dr. Appelblatt stated that the
mail sorting rooms had been rated at 85 dB over eight hours, but had peaked at 115 dB. She also
stated that appellant required bilateral digital hearing aids and that he may be helped by
neutrontin for treatment of his dizziness/hypersensitivity/recruitment. Dr. Appelblatt determined
that he sustained 71 percent impairment of the right ear and 60 percent impairment of the left ear,
resulting in 22 percent impairment of the whole person based on an accompanying audiogram
that was performed for her on April 7, 2006.
On May 4, 2007 Dr. Brian E. Schindler, an Office medical adviser, reviewed appellant’s
case record, including Dr. Appelblatt’s April 26, 2006 report. He noted, among other things, that
2

The Board notes that the Office did not determine that appellant had filed a new hearing loss claim. It evaluated
his request for an increased schedule award under the same number, 13083297, assigned to his original CA-2 claim
form.

2

appellant was exposed to noise at the employing establishment from 1969 until August 1983 and
that he had not worked in a noisy environment since that time. Dr. Schindler agreed with
Dr. Appelblatt’s opinion that appellant’s hearing loss was caused by his work-related noise
exposure. He stated that his hearing loss had deteriorated since 1987. Dr. Schindler opined that
if the dates of appellant’s federal noise exposure were correct, then his hearing loss subsequent to
1987 was not due to his federal employment. He found that his hearing loss in 1987 was
sufficient to qualify him for hearing aids.
By decision dated June 25, 2007, the Office found that appellant had no more than a 10
percent binaural hearing loss based on Dr. Schindler’s May 4, 2007 report. On July 19, 2007
appellant requested a review of the written record by an Office hearing representative.
In a July 24, 2007 report, Dr. Appelblatt stated that appellant suffered from severe to
profound bilateral sensorineural hearing loss due to acoustic trauma and cumulative noise
exposure, tinnitus and hyperacusis. She determined that he sustained 63.8 percent impairment of
the right ear and 71.2 percent impairment of the left ear, resulting in 65.03 percent binaural
hearing loss and 23 percent impairment of the whole man. Dr. Appelblatt further determined
that appellant sustained 41.2 percent binaural hearing loss with aids. She recommended
“CHAMP” testing.
In a July 30, 2007 report, Dr. Appelblatt stated that “CHAMP” testing could not be
completed due to a lack of identifiable wave forms at the limits of the test.
By decision dated November 20, 2007, an Office hearing representative affirmed the
June 25, 2007 decision. She found the medical evidence of record insufficient to establish that
appellant sustained any increased hearing loss due to his accepted work-related noise exposure.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 sets forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.5 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.6

3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

5

5 U.S.C. § 8107(c)(19).

6

20 C.F.R. § 10.404.

3

The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second,
the losses at each frequency are added up and averaged.8 The remaining amount is multiplied by
a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.10 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.11
The Board has long recognized that, if a claimant’s employment-related hearing loss
worsens in the future, he or she may apply for an additional schedule award for any increased
permanent impairment. The Board has recognized that a claimant may be entitled to an award
for an increased hearing loss, even after exposure to hazardous noise has ceased, if causal
relationship is supported by the medical evidence of record. In this latter instance, the request
for an increased schedule award is not deemed a new claim.12
Causal relationship is a medical issue that can be established only by medical evidence.13
The Board notes that the fact that a condition manifests itself or worsens during a period of
employment does not raise an inference of an employment relationship.14
ANALYSIS
On June 27, 1989 the Office granted appellant a schedule award for 10 percent binaural
hearing loss. The Board notes that, hazardous noise exposure ended in August 1983, when
appellant changed positions from an LSM operator to mail carrier where he worked until his
retirement on March 9, 2004. The evidence supports that appellant’s workplace noise exposure
significantly decreased after August 1983.
The Office referred appellant to Dr. Appelblatt who stated in an April 26, 2006 report
that appellant suffered from severe high frequency sensorineural hearing loss bilaterally with
marked noise-induced damage due to his work-related noise exposure. She determined that he
sustained 71 percent impairment of the right ear and 60 percent impairment of the left ear,
resulting in 22 percent impairment of the whole person based on an April 7, 2006 audiogram
performed on her behalf. Dr. Appelblatt’s July 24, 2007 report stated that appellant sustained
7

A.M.A., Guides 250 (5th ed. 2001).

8

Id.

9

Id.

10

Id.

11

Id.

12

Paul Fierstein, 51 ECAB 381 (2000).

13

Mary J. Briggs, 37 ECAB 578 (1986); Ausberto Guzman, 25 ECAB 362 (1974).

14

Paul D. Weiss, 36 ECAB 720 (1985); Hugh C. Dalton, 36 ECAB 462 (1985).

4

63.8 percent impairment of the right ear and 71.2 percent impairment of the left ear, resulting in
65.03 percent binaural hearing loss and 23 percent impairment of the whole man. She further
determined that he sustained 41.2 percent binaural hearing loss with aids. Dr. Appelblatt did not
provide a rationalized opinion explaining how or why appellant’s increased hearing loss was
caused by his accepted workplace hazardous noise exposure as he was no longer exposed to such
noise after changing jobs from an LSM operator to a mail carrier in 1983 and his retirement from
the employing establishment in March 2004. The Board, therefore, finds that her reports are of
diminished probative value.
In a May 4, 2007 report, Dr. Schindler, an Office medical adviser, opined that appellant’s
increased hearing loss subsequent to 1987, when he was awarded a schedule award for 10
percent binaural hearing loss, was not due to his federal employment. Although he agreed with
Dr. Appelblatt’s opinion that appellant’s hearing loss was caused by his work-related noise
exposure, he stated that the exposure occurred from 1969 through August 1983 and that
appellant had not worked in a noisy environment since that time. Dr. Schindler stated that, if the
dates of appellant’s federal noise exposure were correct, then his hearing loss subsequent to 1987
was not due to his federal employment.
The Board finds that the medical evidence of record does not support that appellant has
any increased hearing loss causally related to his accepted workplace noise exposure or to the
progression of his previously accepted hearing loss. Dr. Schindler provided a thorough and
rationalized medical report explaining how the increased hearing loss was not due to the
employment. Appellant has not submitted any recent rationalized medical opinion supporting
that any increase in his hearing loss is employment related. Thus, the Board finds that there is no
evidence that appellant has more than 10 percent binaural hearing loss, for which he received a
schedule award.
CONCLUSION
The Board finds that appellant has failed to establish that he is entitled to a schedule
award for his binaural (both ears) employment-related loss of hearing greater than the 10 percent
awarded.

5

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

